Citation Nr: 1035492	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to a rating higher than 20 percent for degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1993 to June 1997 and from July 2002 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In a decision in October 2009, the Board denied the Veteran's 
claim for a rating higher than 20 percent for degenerative disc 
disease of the lumbosacral spine.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in May 2010, the Court granted a Joint Motion for 
Remand of the parties, the Secretary of VA and the Veteran, who 
was then represented by counsel, and vacated the Board's 
decision, and remanded the claim to the Board for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After the Court's order, the Veteran submitted additional 
evidence in August 2010 and did not waive the right to have the 
evidence initially considered by an Agency of Original 
Jurisdiction.  38 C.F.R. § 20.1304(c).

The Veteran has also indicated that the severity of his 
disability has worsened since he was last examined by VA in 
October 2008  As the record suggests a material change in the 
disability, a reexamination under 38 C.F.R. § 3.327 is warranted.

Finally, the Veteran has identified additional records pertinent 
to the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records since November 2008 from 
the Columbia, South Carolina, VA Medical 
Center. 

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records, including the latest results of a 
MRI, from Carteret Surgical Associates, PA, 
3714 Guardian Ave., Ste. E, Morehead City, 
North Carolina, 28557.  

3.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to degenerative disc disease of the 
lumbosacral spine.

The examiner is asked to describe:

a). Range of motion in degrees of flexion, 
extension, lateral flexion, and rotation;

b). Whether there is painful motion, 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination to include during flare- ups 
or on repetitive use.  If feasible, any 
additional loss of function should be 
expressed in terms of the degree of 
additional loss of range of motion; and,

c). Any incapacitating episodes.

The claims folder should be made available 
to the examiner.

4.  After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


